DETAILED ACTION
This action is in response to communication(s) filed on 7/13/2020.
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “system” claim is not to a process, machine, manufacture or composition of matter.  The claimed element’s “cloud application engine” and “cooperative interaction engine” are non-structural limitations, and the specification does not are disclosed the claimed elements as being explicitly hardware components. Therefore, applying the broadest reasonable interpretation as understood by one of ordinary skill in the art, the claimed elements may be interpreted as software only.  Thus the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
The examiner encourages applicant to define with the claims the embodied features and limitations on hardware structural limitations by tying the process to the hardware structural limitation such as “comprising: at least one hardware processor; when executed by the at least one hardware processor, are configured to implement,” or any variants supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pittenger et al. (US 2014/0033067) in view of Asgarinejad et al. (US 2005/0003330).

Regarding claim 1, Pittenger discloses a method for cooperative application control, comprising: 
executing the application in a cloud application engine of a cloud of computing resources (see Pittenger; [0023]; The system 100 typically includes a server 102 that may communicate with clients 110 over a network 108. The server 102 may offer one or more collaboration services 104 to the clients 110 through web service calls that may be sent to and received from the collaboration services 104 over the network 108);
receiving, by a cooperative interaction engine of the cloud of computing resources, a video stream of the application from the cloud application engine(see Pittenger; [0025]; document-based conferencing abilities may be embedded within a document editing application and such conferencing may be conducted to share a view of a document, and even document editing capability, with each conference participant along with a shared audio/video stream, text-based data messaging, and participant identity data);
multicasting, by the cooperative interaction engine, a view of the video stream to multiple clients connected to the cooperative interaction engine, the multiple clients corresponding to multiple users cooperatively interacting with the application on a shared workpiece (see Pittenger; [0025]; document-based conferencing abilities may be embedded within a document editing application and such conferencing may be conducted to share a view of a document, and even document editing capability, with each conference participant along with a shared audio/video stream, text-based data messaging, and participant identity data)
 receiving, from the multiple clients, multiple separate response streams by the cooperative interaction engine (see Pittenger; [0067]; the data sent to the collaboration server includes data representative of modifications made to the local document copy. The data received from the collaboration server includes data representative of changes made by other collaboration session participants to their respective local document copies); 
combining, by the cooperative interaction engine, the multiple separate response streams from the multiple clients into a joint response stream (see Pittenger; [0067]; the data received from the collaboration server includes data representative of changes made by other collaboration session participants to their respective local document copies. The data received from the collaboration server is used to replicate, within the local document copy, the changes made to the document by the other participants).
However, the prior art does not explicitly disclose transmitting, by the cooperative interaction engine, the joint response stream to the cloud application engine which handles the joint response stream as a single response stream from a single user. 
Asgarinejad in the field of the same endeavor discloses techniques for allowing interactivity between an instructor provided with an instructor's workstation and a plurality of student's monitoring student workstations all of which are remote with respect to each other.  In particular, Asgarinejad teaches the following:
transmitting, by the cooperative interaction engine, the joint response stream to the cloud application engine which handles the joint response stream as a single response stream from a single user (see Asgarinejad; [0034, 0040]; a server system 24 is provided to control the transmission of any and all information from the instructor's workstation to the students' workstations, as well as receive responses from each of the students' workstations to be viewed on monitor 14.  A portion of the monitor 96 would be used to display the instructor's desktop. The instructor's desktop, as viewed in section 96, would include control devices such as a mouse or keyboard, as well as a display screen to be operated by the instructor or, in certain situations, by one of the remotely located students. This area shows to the student an exact duplicate of the instructor's computer desktop in real-time.  The instructor's desktop can be used to display static images or real-time moving images thus allowing the instructor to demonstrate software applications, window manipulation, cursor positioning, text entry, and more. At the discretion of the instructor, a student may be able to take control of the instructor's desktop and remotely manipulate the software.  In other words, during the broadcast of the instructors desktop, a student may take control of the instructors’ desktop and remotely control the instructor’s desktop and the broadcast would appear to the other students as a single user controlling the instructor’s desktop.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Asgarinejad in order to incorporate an interactive teaching techniques in which a lecturer is located at a remote location from the students.  One would have been motivated because interactive remote learning enables flexibility in the teaching environment. 

Regarding claim 2, Pittenger-Asgarinejad discloses the method as recited in claim 1, wherein at least one other client corresponding to at least one other user receives the video stream of the application from the cloud application engine and the at least one other client transmits at least one other response stream to the cloud application engine to allow the at least one other client to collaborate simultaneously via the application on the workpiece (see Pittenger; [0071]; the views 702, 802 of the local document copies, as illustrated, are views of a presentation slide show. When one view, such as view 702 is advanced one slide, a representation of a command to advance the view 802 one slide may be sent to the application behind the user interface 800, such as via a collaboration server, to cause the view 802 to advance one slide. In some embodiments, a change may be made to one or views 702, 802). 

Regarding claim 3, Pittenger-Asgarinejad discloses the method as recited in claim 2, wherein the workpiece is located on a memory of the cloud of computing resources (see Pittenger; [0024]; this data may be stored on the server 102, on another server, in a database 106, or in another data storage location). 

Regarding claim 4, Pittenger-Asgarinejad discloses the method as recited in claim 1, wherein the cooperative interaction engine further comprises a video stream multicaster and a response stream combiner, wherein: 
the video stream multicaster is configured to receive the video stream of the application from the cloud application engine and multicast the view of the video stream to the multiple clients (see Pittenger; [0070]; the user interface 700 includes a local document copy view 702 that is synchronized with a local document copy view 802 of the user interface 800); and 
the response stream combiner is coupled to the video stream multicaster and is configured to combine the multiple separate response streams from the multiple clients into the joint response stream and to provide the joint response stream to the cloud application engine (see Pittenger; [0070]; if the local document copy view 702, 802 of either user interface 700, 800 is modified, the applications providing the user interfaces 700, 800 send and receive data to synchronize their respective views 702, 802). 

Regarding claim 10, Pittenger-Asgarinejad discloses the method as recited in claim 1, wherein the application and the workpiece comprise at least one of the following: 
the application is a word processor and the workpiece is a document (see Pittenger; [0025]; the collaboration services 104 divide functionality of collaboration applications to allow other applications, such as document-based conferencing enabled applications, to leverage collaboration functionality); 
the application is a spreadsheet application and the workpiece is a spreadsheet; 
the application is a presentation application and the workpiece is a presentation; 
the application is a video editor and the workpiece is a video production; 
the application is a database manager and the workpiece is a database; 
the application is a computer-aided design application and the workpiece is a mechanical design; or 
the application is a circuit design application and the workpiece is an electrical design. 

Regarding claim(s) 11-14 and 20, do(es) not teach or further define over the limitation in claim(s) 1-4 and 20 respectively.  Therefore claim(s) 111-14 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-4 and 20 respectively.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pittenger et al. (US 2014/0033067) in view of Asgarinejad et al. (US 2005/0003330) in view of Lemonik et al. (US 2012/0030563).

Regarding claim 5, Pittenger-Asgarinejad discloses the invention substantially, however the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, comprises interleaving the multiple separate response streams.
	Lemonik in the field of the same endeavor discloses techniques for managing a browser-based word processor or other form of document manager that interacts with a hosted server system to permit collaboration by multiple users in a document.  In particular, Lemonik teaches the following:
wherein the combining, by the cooperative interaction engine, comprises interleaving the multiple separate response streams (see Lemonik; [0047] the controllers may also use timers or other mechanisms to aggregate inputs or mutations, so as to lower the number of updates that need to be made to the local or server-based models. For example, the controllers may implement changes to the local and/or server-based model in batches that occur within predefined time windows, such as by waiting 200 ms after an initial keystroke is sensed before sending to the central server system data about all keystrokes received in the time window). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was  effectively filed to modify the prior art with the teaching of Lemonik  in order to incorporate techniques for managing a browser-based word processor or other form of document manager that interacts with a hosted server system to permit collaboration by multiple users in a document. One would have been motivated because Lemonik teachings would improve techniques for managing a browser-based word processor or other form of document manager that interacts with a hosted server system to permit collaboration by multiple users in a document (see Lemonik; [0003-0004]).

Regarding claim 6, Pittenger-Asgarinejad-Lemonik discloses the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, is based on a number of times responses in the multiple separate response streams are invoked (see Lemonik; [0047] the controllers may also use timers or other mechanisms to aggregate inputs or mutations, so as to lower the number of updates that need to be made to the local or server-based models. For example, the controllers may implement changes to the local and/or server-based model in batches that occur within predefined time windows, such as by waiting 200 ms after an initial keystroke is sensed before sending to the central server system data about all keystrokes received in the time window).

Regarding claim 7, Pittenger-Asgarinejad-Lemonik discloses the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, comprises assigning windows of time to the multiple clients and combining the multiple separate response streams based on the window of time (see Lemonik; [0049]; changes may be sent periodically (e.g., once every 100 milliseconds, once every 200 milliseconds, once every 600 milliseconds, once every second, once every 2 seconds, or another appropriate time interval)).

Regarding claim 8, Pittenger-Asgarinejad-Lemonik discloses the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, comprises combining the multiple separate response streams based on previously received responses in the multiple separate response streams (see Lemonik; [0049]; changes may be sent based on user activity (e.g., entering a paragraph break, applying a formatting change, navigating to another document section, clicking a save button, or some other action)). 

Regarding claim(s) 15-18, do(es) not teach or further define over the limitation in claim(s) 5-8 respectively.  Therefore claim(s) 15-18 is/are rejected for the same rationale of rejection as set forth in claim(s) 5-8 respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pittenger et al. (US 2014/0033067) in view of Asgarinejad et al. (US 2005/0003330) in view of Bartek et al. (US 2013/0339847).

Regarding claim 9, Pittenger-Asgarinejad discloses the invention substantially, however the prior art does not explicitly disclose the method as recited in claim 1, wherein the combining, by the cooperative interaction engine, comprises combining the multiple separate response streams based on rankings of the multiple clients. 
Bartek in the field of the same endeavor discloses techniques for managing concurrent editing in a collaborative editing environment includes a step of a computer receiving an input to edit an electronic document from a first editor through a first user interface.  In particular, Bartek teaches the following:
wherein the combining, by the cooperative interaction engine, comprises combining the multiple separate response streams based on rankings of the multiple clients (see Bartek; [0028]; in an example, the order by which the editors have editing preference is determined by user rankings. In one scenario, the editors are a part of a community that tracks the importance or credibility of each editor. The editors with the highest community ranking that correlates to importance, credibility, etc., have editing preference over other editors. When multiple editors are concurrently editing the document, the editors with the higher community ranking are able to edit portions of the document before editors with the lower community ranking). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Bartek in order to incorporate techniques for managing concurrent editing in a collaborative editing environment includes a step of a computer receiving an input to edit an electronic document from a first editor through a first user interface.  One would have been motivated because when concurrent contradictory editing occurs in the same content, adverse issues may materialize, such as continuous editing or a conflict loop that produces an instance where more than one user continues making a change that is undone by the other user at substantially the same time. Furthermore, in some instances, the more users that are concurrently editing a document, the more likely that users will edit the same content at substantially the same time, causing problems during the collaborative editing process (see Bartek; [0003]).

Regarding claim(s) 19, do(es) not teach or further define over the limitation in claim(s) 9 respectively.  Therefore claim(s) 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 9 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456